Citation Nr: 1101134	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD) 
prior to September 11, 2009.

2.  Entitlement to an increased disability rating for the 
service-connected post-operative arthroscopic surgery of the left 
shoulder, rated as 20 percent disabling from March 30, 2005 and 
rated as 30 percent disabling from October 2, 2008.  

3.  Entitlement to service connection for arthritis of the 
bilateral hands and all fingers.

4.  Entitlement to service connection for gastritis to include 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 200 to February 2002 
and from August 2004 to March 2005.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina; and a June 2008 rating decision by the VA RO in 
Decatur, Georgia.  

The July 2005 rating decision denied service connection for 
gastritis/hiatal hernia and arthritis of the hands and fingers, 
and denied an increased rating for the service-connected post-
operative arthroscopic surgery of the left shoulder, rated as 20 
percent disabling.  

The June 2008 rating decision denied an increased rating for the 
service-connected PTSD, rated as 50 percent disabling.  

During the pendency of the appeal, and before certification to 
the Board, the RO in Decatur, Georgia, issued rating decisions in 
March 2010 that granted an increased rating to 30 percent for the 
service-connected post-operative arthroscopic surgery of the left 
shoulder effective from October 2, 2008; and, granted a 100 
percent schedular rating for the service-connected PTSD effective 
from September 11, 2009.  





FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the 
appeal, the Veteran requested, in writing, to withdraw her appeal 
to the Board.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not currently 
have appellate jurisdiction to decide the issue of entitlement to 
a disability rating in excess of 50 percent for the service-
connected posttraumatic stress disorder (PTSD) prior to September 
11, 2009.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2010).

2.  The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not currently 
have appellate jurisdiction to decide the issue of entitlement to 
an increased disability rating for the service-connected post-
operative arthroscopic surgery of the left shoulder, rated as 20 
percent disabling from March 30, 2005 and rated as 30 percent 
disabling from October 2, 2008.  38 U.S.C.A. §§ 7105(a), 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.204 (2010).

3.  The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not currently 
have appellate jurisdiction to decide the issue of entitlement to 
service connection for arthritis of the bilateral hands and all 
fingers.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2010).

4.  The criteria for a withdrawal of the appellant's substantive 
appeal have been met; and as such, the Board does not currently 
have appellate jurisdiction to decide the issue of entitlement to 
service connection for gastritis to include hiatal hernia.  38 
U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a 
decision was promulgated, the Board received written notice from 
the appellant in August 2010 requesting to withdraw her appeal.  
Specifically, after the RO issued the March 2010 rating decision 
that awarded a 100 percent schedular rating for the service-
connected PTSD, the Veteran submitted a statement directly to the 
Board in August 2010 noting that she wished to withdraw her 
appeal for the arthritis and gastritis.  The appellant further 
noted that she was currently drawing 100 percent for PTSD, 30 
percent for vertigo and 30 percent for shoulder; and that she was 
currently satisfied with the ratings that she was drawing thus 
far.  Then, to clarify her intent to withdraw the appeal, the 
Veteran submitted another statement to the Board later that 
month.  In the second August 2010 statement, the Veteran 
cancelled her scheduled hearing before the Board and indicated 
that she had received "all the benefits requested" and did not 
want to move forward with the appeal process; and noted that no 
further action was requested or needed.  

The issues in appellate status and before the Board at that time 
were entitlement to a disability rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD) 
prior to September 11, 2009; entitlement to an increased 
disability rating for the service-connected post-operative 
arthroscopic surgery of the left shoulder, rated as 20 percent 
disabling from March 30, 2005 and rated as 30 percent disabling 
from October 2, 2008; entitlement to service connection for 
arthritis of the bilateral hands and all fingers; and, 
entitlement to service connection for gastritis to include hiatal 
hernia.  

In light of the foregoing, the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


